Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/12/2021.
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 11/12/2021 is acknowledged.  The traversal is on the ground(s) that the washing program generation unit and the computer program serve the same purpose and should be rejoined.  This is not found persuasive because Examiner considers the claimed inventions to still have differentiating scope(s)/structural requirements as noted in the restriction and would constitute a burden.
The requirement is still deemed proper and is therefore made FINAL.

Examiner’s Comment
Examiner notes that claim 7 is considered to limit the claimed method in that it limits the final product (generated washing program) and capability/configuration thereof.  The actual carrying out of the step of dynamically expanding by additional function blocks is not part of the claimed method and therefore not required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a function block” on line 6, but claim 1 already introduces “a stored group of function blocks”.  If the claim further trying to define the function block(s) constituting this group, Examiner considers this should be rephrased (e.g. “wherein each function block is”).
Claim 1 recites the limitation "the correspondingly necessary machine components" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 establishes “machine components”, but not “correspondingly necessary machine components”.  
Claim 3 recites “wherein the equipment data set comprises an unchangeable configuration data set”.  Examiner is not clear how claim 1 allows for “reading-in an equipment data set”, but claim 3 recites the equipment data set as having “unchangeable” configuration data.  “Reading-in” would appear to suggest at the very least replacing/overriding any previous equipment data set (or lack thereof).  Clarification required.
Claim 6 recites “a function block” on line 1, but claim 1 already establishes “a stored group of function blocks”.  Claim 6 is unclear as to whether this is a distinct function, or whether these limitation(s) apply to one function block of the already established stored group, or each function block of the already established stored group.  Examiner considers it also unclear regarding the limitation “the respective function block with other function blocks” and as to which function block(s) are being reference.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 8-9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2, 7-9 do not appear to clearly limit the claimed invention.  Applicant is claiming “a method for generating a washing program”.  Claim 2 recites an intent of the claimed method (refer to “for the purpose of”), and the commissioning step is extraneous to the claimed method.  Claim 8 references operation of the washing installation with the generated washing program after detection of a verification signal, but the washing program has already been generated at this point (what is claimed is a method for generating a washing program, and this generating process has already executed).   Claim 9 recites subjecting the generated washing program to an automatic plausibility check, but similar to claim 8, this is after the washing program has already been generated.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malka et al. (WO 02099579, “Malka”).
Malka teaches a computerized control system and associated method for controlling a car wash comprising:

For Claim 1:
A method for generating a washing program for operation of an automatic washing installation for vehicles, the method comprising: 
reading-in an equipment data set which represents how the washing installation is currently equipped with machine components (see Figures 3, 8-9, step 60.  page 10, lines 8-25.  Page 11, lines 1-5.  Page 15, lines 22-25).  Malka teaches a control system initialization, which includes indexing the various machines, and the operator can configure the operator interface to fit with the set of available machines in the car wash; 
specifying activatable function blocks from a stored group of function blocks based on the read-in equipment data set and providing same for selection, wherein a function block is a digital object in which the correspondingly necessary machine components are allocated to the functionality thereof (see Figures 4, 8-9.  steps 70, 72, 75-78.  Page 16, lines 1-25).  The overall processing of cars (step 70 in Figure 8, and fully depicted in Figure 9) is “based” on the initialization setup of step 60.  Various programs/modes are further presented for selection/input in steps 72 and 75; 
detecting a selection of the provided activatable function blocks (see Figures 8-9, steps 72 & 75); and 
automatically generating the washing program with a computed sequence of selected activatable function blocks for operation of the washing installation (see Figure 9, steps 78-79).  The service package selection and configuration settings are used and a washing program would be carried out.

For Claim 4:
The method as claimed in claim 1, wherein the equipment data set is read-in via an interface or stored in a memory of the washing installation (see Figures 3, 8-9, step 60.  page 10, lines 8-25.  Page 11, lines 1-5.  Page 15, lines 22-25).  Figure 3 depicts an interface, and the settings are described as being saved.

For Claim 5:
The method as claimed in claim 1, wherein the equipment data set comprises a position element which characterizes a position of the respective machine component in the washing installation (see page 10, lines 8-16).  The index number is based on positioning along the path of the tunnel.

For Claim 6:
The method as claimed in claim 1, wherein a function block comprises a white list and/or a blacklist which defines a permitted or non-permitted connectability of the respective function block with other function blocks (see Figures 4-7, page 11, lines 21-25.  Page 12, lines 1-24).  Malka describes various programs selection groupings including service mode (SILVER, GOLD, FULL-S/FULL_SERVICE, ROLLER UP), vehicle type (TAXI, VAN, MINI-VAN), and service type (EXTERIOR, OFF).  Certain selections of groupings can interact with each other (e.g. SILVER and TAXI can be selected), while others are exclusive (EXTERIOR and OFF are inherently exclusive as they are selections from same category, and one of ordinary skill in the art would consider other selections from the same category to be exclusive.  For instance, SILVER and GOLD are different with regard to how wax is applied and would not be expected to be permitted together).    

For Claim 7:
The method as claimed in claim 1, wherein the generated washing program can also be dynamically expanded by additional function blocks after delivery of the washing installation (see page 12, lines 18-24).  Examiner interprets this limitation as simply limiting the product (generated washing program) produced by the method of generating.  The actual “expanding” step is not technically part of the claimed method as the washing program has already been generated. Malka teaches the control system can be configured to display additional buttons corresponding to predetermined programs or mode of service/permutations.  

For Claim 8:
The method as claimed in claim 1, wherein the operation of the washing installation with the generated washing program takes place only after detection of a verification signal (refer to 112(d) rejection above).

For Claim 9:
The method as claimed in claim 1, wherein the generated washing program is subjected to an automatic plausibility check and an error message is output in the case of a fault (refer to 112(d) rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gauthier (US 6277207) teaches a control system for a vehicle washing system (see Figures 3 & 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718